
	
		I
		112th CONGRESS
		1st Session
		H. R. 889
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Stark, Mr. Reyes,
			 Mr. Markey,
			 Ms. Edwards,
			 Ms. Fudge,
			 Mr. Honda,
			 Mr. Hinojosa,
			 Mr. Tonko,
			 Mr. Holt, Mr. Wu, Mr. Davis of
			 Illinois, Ms. Wasserman
			 Schultz, Ms. Woolsey,
			 Ms. Wilson of Florida,
			 Mr. Grijalva, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To provide for fulfilling the potential of women in
		  academic science and engineering, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fulfilling the Potential of Women in
			 Academic Science and Engineering Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Many reports over
			 the past decade have found that it is critical to our Nation’s economic
			 leadership and global competitiveness that we educate and train more scientists
			 and engineers.
			(2)In its 2007 report
			 entitled Beyond Bias and Barriers, the National Academies stated
			 that, in order to maintain its scientific and engineering leadership amid
			 increasing economic and educational globalization, the United States must
			 aggressively pursue the innovative capacity of all of its people—women and
			 men.
			(3)Research shows that the number of women who
			 are interested in science, technology, engineering, and mathematics (STEM)
			 careers is reduced at every educational transition, from high school on through
			 full professorships.
			(4)According to data
			 compiled by National Science Foundation in 2006, women now earn about half of
			 all science and engineering bachelor’s degrees, but major variations persist
			 among fields. For example, women still receive only 20 percent of all
			 bachelor’s degrees awarded in engineering and physics.
			(5)Even in science
			 and engineering fields with a higher representation of women, such as the
			 social and behavioral sciences, women remain underrepresented among university
			 faculty. According to data compiled by the National Science Foundation, for
			 over 30 years women have made up over 30 percent of the doctorates in social
			 sciences and behavioral sciences and over 20 percent in the life sciences. Yet,
			 at the top research institutions, only 15.4 percent of the full professors in
			 the social and behavioral sciences and 14.8 percent in the life sciences are
			 women.
			(6)Across fields,
			 women remain a small portion of the science and engineering faculty members at
			 major research universities, and they typically receive fewer institutional
			 resources for their research activities than their male colleagues.
			(7)Studies have not
			 found any significant biological differences between men and women in
			 performing science and mathematics that can account for the lower
			 representation of women in academic faculty and scientific leadership positions
			 in these fields.
			(8)A
			 substantial body of evidence establishes that most people hold implicit biases.
			 Decades of cognitive psychology research reveals that most people carry
			 prejudices of which they are unaware but that nonetheless play a large role in
			 evaluations of people and their work. Unintentional biases and outmoded
			 institutional structures are hindering the access for women to, and advancement
			 of women in, science and engineering.
			(9)Workshops held to
			 educate faculty about unintentional biases have demonstrated success in raising
			 awareness of such biases.
			(10)The Federal
			 Government provides over 60 percent of research funding at institutions of
			 higher education, and through its grant making policies has had significant
			 influence on institution of higher education policies, including policies
			 related to institutional culture and structure.
			3.Fulfilling the
			 potential of women in academic science and engineering
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Federal science agency means any Federal agency that is
			 responsible for at least 2 percent of total Federal research and development
			 funding to institutions of higher education, according to the most recent data
			 available from the National Science Foundation;
				(2)the term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a));
				(3)the term
			 STEM means science, technology, engineering, and mathematics;
			 and
				(4)the term
			 United States means the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, and any other territory or
			 possession of the United States.
				(b)Workshops To
			 enhance gender equity in academic science and engineering
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 develop a uniform policy for all Federal science agencies to carry out a
			 program of workshops that educate program officers, members of grant review
			 panels, institution of higher education STEM department chairs, and other
			 federally funded researchers about methods that minimize the effects of gender
			 bias in evaluation of Federal research grants and in the related academic
			 advancement of actual and potential recipients of these grants, including
			 hiring, tenure, promotion, and selection for any honor based in part on the
			 recipient’s research record.
				(2)Interagency
			 coordinationThe Director of the Office of Science and Technology
			 Policy shall ensure that programs of workshops across the Federal science
			 agencies are coordinated and supported jointly as appropriate. As part of this
			 process, the Director of the Office of Science and Technology Policy shall
			 ensure that at least 1 workshop is supported every 2 years among the Federal
			 science agencies in each of the major science and engineering disciplines
			 supported by those agencies.
				(3)Organizations
			 eligible to carry out workshopsFederal science agencies may
			 carry out the program of workshops under this subsection by making grants to
			 eligible organizations. In addition to any other organizations made eligible by
			 the Federal science agencies, the following organizations are eligible for
			 grants under this subsection:
					(A)Nonprofit
			 scientific and professional societies and organizations that represent one or
			 more STEM disciplines.
					(B)Nonprofit
			 organizations that have the primary mission of advancing the participation of
			 women in STEM.
					(4)Characteristics
			 of workshopsThe workshops shall have the following
			 characteristics:
					(A)Invitees to
			 workshops shall include at least—
						(i)the
			 chairs of departments in the relevant discipline from at least the top 50
			 institutions of higher education, as determined by the amount of Federal
			 research and development funds obligated to each institution of higher
			 education in the prior year based on data available from the National Science
			 Foundation;
						(ii)members of any
			 standing research grant review panel appointed by the Federal science agencies
			 in the relevant discipline;
						(iii)in
			 the case of science and engineering disciplines supported by the Department of
			 Energy, the individuals from each of the Department of Energy National
			 Laboratories with personnel management responsibilities comparable to those of
			 an institution of higher education department chair; and
						(iv)Federal science
			 agency program officers in the relevant discipline, other than program officers
			 that participate in comparable workshops organized and run specifically for
			 that agency’s program officers.
						(B)Activities at the
			 workshops shall include research presentations and interactive discussions or
			 other activities that increase the awareness of the existence of gender bias in
			 the grant-making process and the development of the academic record necessary
			 to qualify as a grant recipient, including recruitment, hiring, tenure review,
			 promotion, and other forms of formal recognition of individual achievement, and
			 provide strategies to overcome such bias.
					(C)Research
			 presentations and other workshop programs, as appropriate, shall include a
			 discussion of the unique challenges faced by women who are members of
			 historically underrepresented groups.
					(D)Workshop programs
			 shall include information on best practices and the value of mentoring
			 undergraduate and graduate women students as well as outreach to girls earlier
			 in their STEM education.
					(5)Report
					(A)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 transmit to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report evaluating the effectiveness of the program carried out
			 under this subsection to reduce gender bias towards women engaged in research
			 funded by the Federal Government. The Director of the Office of Science and
			 Technology Policy shall include in this report any recommendations for
			 improving the evaluation process described in subparagraph (B).
					(B)Minimum criteria
			 for evaluationIn determining the effectiveness of the program,
			 the Director of the Office of Science and Technology Policy shall consider, at
			 a minimum—
						(i)the
			 rates of participation by invitees in the workshops authorized under this
			 subsection;
						(ii)the
			 results of attitudinal surveys conducted on workshop participants before and
			 after the workshops;
						(iii)any relevant
			 institutional policy or practice changes reported by participants; and
						(iv)for
			 individuals described in paragraph (4)(A) (i) or (iii) who participated in at
			 least 1 workshop 3 or more years prior to the due date for the report, trends
			 in the data for the department represented by the chair or employee including
			 faculty data related to gender as described in section 4.
						(C)Institutional
			 attendance at workshopsAs part of the report under subparagraph
			 (A), the Director of the Office of Science and Technology Policy shall include
			 a list of institutions of higher education science and engineering departments
			 whose representatives attended the workshops required under this
			 subsection.
					(6)Minimizing
			 costsTo the extent practicable, workshops shall be held in
			 conjunction with national or regional disciplinary meetings to minimize costs
			 associated with participant travel.
				(c)Extended
			 research grant support and interim technical support for caregivers
				(1)Policies for
			 caregiversNot later than 6 months after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 develop a uniform policy to—
					(A)extend the period
			 of grant support for federally funded researchers who have caregiving
			 responsibilities; and
					(B)provide funding
			 for interim technical staff support for federally funded researchers who take a
			 leave of absence for caregiving responsibilities.
					(2)ReportUpon developing the policy required under
			 paragraph (1), the Director of the Office of Science and Technology Policy
			 shall transmit a copy of the policy to the Committee on Science, Space, and
			 Technology of the House of Representatives and to the Committee on Commerce,
			 Science, and Transportation of the Senate.
				(d)Collection of
			 data on Federal research grants
				(1)In
			 generalEach Federal science agency shall collect standardized
			 annual composite information on demographics, field, award type and budget
			 request, review score, and funding outcome for all applications for research
			 and development grants to institutions of higher education supported by that
			 agency.
				(2)Reporting of
			 data
					(A)The Director of
			 the Office of Science and Technology Policy shall establish a policy to ensure
			 uniformity and standardization of data collection required under paragraph
			 (1).
					(B)Not later than 2
			 years after the date of enactment of this Act, and annually thereafter, each
			 Federal science agency shall submit data collected under paragraph (1) to the
			 National Science Foundation.
					(C)The National Science Foundation shall be
			 responsible for storing and publishing all of the grant data submitted under
			 subparagraph (B), disaggregated and cross-tabulated by race, ethnicity, and
			 gender, in conjunction with the biennial report required under section 37 of
			 the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885d).
					(e)Publication of
			 list of institutional participation in workshops To enhance gender equity in
			 academic science and engineeringThe Director of the Office of Science and
			 Technology Policy, on the basis of data reported by the Federal science
			 agencies, shall publish annually a list of institutions of higher education
			 science and engineering departments represented by individuals who attend the
			 workshops described in this section. The list shall be publicly available
			 through the Web site of the Office of Science and Technology Policy. Any
			 institution of higher education science and engineering department that is
			 publicized on the list may publicize its receipt of such recognition on its Web
			 site, in printed materials, or through other means.
			4.Collection of data on
			 demographics of faculty
			(a)Collection of
			 dataThe Director of the
			 National Science Foundation shall report, in conjunction with the biennial
			 report required under section 37 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885d), statistical summary data on the
			 demographics of STEM discipline faculty at institutions of higher education in
			 the United States, disaggregated and cross-tabulated by race, ethnicity, and
			 gender. At a minimum, the Director shall consider—
				(1)the number and
			 percent of faculty by gender, race, and age;
				(2)the number and
			 percent of faculty at each rank, by gender, race, and age;
				(3)the number and
			 percent of faculty who are in nontenure-track positions, including teaching and
			 research, by gender, race, and age;
				(4)the number of
			 faculty who are reviewed for promotion, including tenure, and the percentage of
			 that number who are promoted, by gender, race, and age;
				(5)faculty years in
			 rank by gender, race, and age;
				(6)faculty attrition
			 by gender, race, and age;
				(7)the number and
			 percent of faculty hired by rank, gender, race, and age; and
				(8)the number and
			 percent of faculty in leadership positions, including endowed or named chairs,
			 serving on promotion and tenure committees, by gender, race, and age.
				(b)RecommendationsThe
			 Director of the National Science Foundation shall solicit input and
			 recommendations from relevant stakeholders, including representatives from
			 institutions of higher education and nonprofit organizations, on the collection
			 of data required under subsection (a), including the development of standard
			 definitions on the terms and categories to be used in the collection of such
			 data.
			(c)Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, the Director of the National
			 Science Foundation shall submit a report to Congress on how the National
			 Science Foundation will gather the demographic data on STEM faculty,
			 including—
				(1)a
			 description of the data to be reported and the sources of those data;
				(2)justification for
			 the exclusion of any data described in paragraph (1); and
				(3)a
			 list of the definitions for the terms and categories, such as
			 faculty and leadership positions, to be applied
			 in the reporting of all data described in paragraph (1).
				
